UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6385



JOE DAVID BARNARD,

                                              Plaintiff - Appellant,

          versus


GREENVILLE COUNTY DETENTION     CENTER;   MAJOR
MELTON; JAMES DORRIETY,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (CA-03-3822-8-20BI)


Submitted: April 29, 2004                         Decided:   May 6, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe David Barnard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joe David Barnard appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.   See Barnard v. Greenville County Detention Ctr.,

No. CA-03-3822-8-20BI (D.S.C. Feb. 9, 2004).         We deny Barnard’s

motion for appointment of counsel.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                              AFFIRMED




                                 - 2 -